Appeal from a judgment of the Supreme Court (Berke, J.), entered December 13, 2005 in Washington County, which, in a proceeding pursuant to CPLR article 70, granted the motion of respondent Superintendent of Great Meadow Correctional Facility to dismiss the petition for lack of personal jurisdiction.
Petitioner attempted to commence this habeas corpus proceeding alleging that his continued incarceration is illegal because his conviction was obtained in violation of his constitutional rights. Supreme Court dismissed the petition for lack of personal jurisdiction, prompting this appeal.
We affirm. The record establishes that petitioner failed to serve respondent Superintendent of Great Meadow Correctional Facility, the Attorney General and the District Attorneys of Broome and Washington Counties in accordance with the service directives set forth in the amended order to show cause. Inasmuch as orders to show cause require strict compliance with their terms and petitioner has not demonstrated that obstacles presented by his imprisonment prevented him from complying with the service requirements, Supreme Court did not err in dismissing the petition (see Matter of Thomas v Selsky, 34 AD3d 904 [2006]; Matter of Robinson v Goord, 21 AD3d 1150, 1151 [2005]; Matter of Arosena v Carpenter, 19 AD3d 838 [2005]). In view of the foregoing, the merits of the petition are not properly before this Court.
Cardona, EJ., Crew III, Carpinello, Mugglin and Kane, JJ., concur. Ordered that the judgment is affirmed, without costs.